tax exempt and government ewtities number release date date date uil department of the treasury internal revenue servige washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years you must file federal dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a jetter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days ta file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do net qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will nofify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer servica number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enciosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c ‘overnment entities sinsron date date contact person identification_number contact number fax number employer_identification_number uil index legend a name of entity b name of state date name of entity d e name of entity f name of individual g name of individual h name of individual name of individual name of individual name of individual ate name of program name of program name of program name of program name of entity name of entity dear we have considered your application_for recagnition of exemption from federal_income_tax under intemal revenue code sec_501 based on the information provided we have concluded that you de not qualify for exemption under code sec_501 the basis for aur conclusion is set forth below issues do you a qualify for recognition of tax exemption under section c of the code ifyou a were to be granted recognition of tax exemption under sec_501 c of the facts you are nonprofit corporation incorporated on c your articles of incorporation provides that organization is organized for exclusively religious charitable educational and scientific code should you be classified as a private_foundation purposes within the meaning of sec_501 c of the internal_revenue_code_of_1986 or the corresponding provision of any future united_states internal revenue law including for such purposes the making of distributions to organizations that qualify as exempt_organizations under said section c of the intemal revenue code of specifically the organization will be a ministry that teaches the gospel of jesus christ as taught by the holy bible through workshops conferences and retreats your articles of incorporation state that your incorporators were f h and related e is the daughter of h and your board_of directors consists of th including h and rarried couples h and are f you stated in your form_1023 application_for recognition of exemption under sec_501 of the internal revenue cade that none of the individuals receiving goods services or funds through your programs are related to any of your officers directors or trustees you also stated that you would not make grants loans or other distributions to organizations and that you did not have a close connection with any organization the activity narrative submitted with your application stated the following youl will educate and encourage the community about the gospel of jesus christ through workshops conferences and retreats conferences will be scheduled throughout the year your conferences and workshops will be held at public venues such as community centers school auditoriums hotels and conference facilities as can be coordinated to suit the target population being served subjects vary but are all within the boundaries of the doctrines and teachings contained in the holy bible and are intended to encourage personal development and strengthening of christian faith the speakers will include local pastors and motivational speakers speakers will be selected by the board_of directors volunteers will oversee the organization of these events no fees are charged to attend these events facilities wil be rented for these events no specific events have been scheduled at this time your website states that you began operations in your website also states that your activities serves as the personal_residence of the h and and their children and have touched thousands of lives and i this private property also your website described your programs in more detail programs conducted by you identified as m n and o your website described three specific your website states that your programs are managed by volunteer staff composed of e and g both of which have been or are currently active participants in your programs you state that the m program is focused on training established and emerging leaders to impact persons within their centers of influence by practicing the leadership principles of jesus of nazareth you state that approximately of participants are under the age of your website states that this program focuses your website contains pictures of individuals playing tug-of-war at a lake on the property your n program gathers groups of adult men annually to each man in the program creates a time line of meet once or twice a year for a 24-hour period significant events accomplishments and challenges from the previous year the men have their families complete surveys and review them the men then set goals and objectives for the coming year your website states that the event sec_2 groups your website states that paintball gear and pictures of participants eating ‘your programs are designed to encourage men to relate to their children the program consists of a 24-hour campout on the property used by the foundation your website contains a your website shows a picture of a group dressed in the following is a schedule of events pm pm - pm pm pm pm - pm pm - pm pm am am - am am -- noon am noon the following recreational activities equipment are available to your participants at your events fishing which include sec_2 stocked ponds ‘swimming pool sand volleyball frisbee golf playground trampoline basketball a-wheelers atvs hiking traits paintball has been discontinued improvements to the properly include two additional bays to the garage to store maintenance equipment and 4-wheelers a double-hung gate at the property entrance with two commercial grade operators for security double lateral lines in septic system and the improvement of the property's gravel drive to a two-lane asphalt road you have stated that the capital improvements made to the property were paid for personally by h almost all property and equipment used by in addition you indicated that aside from the paintball you are owned by q a_trust of h and activities h and their family and guests may personally use all equipment and facilitles avallable to you furthermore you state that the room over the garage of the personal tesidence of h and are used specifically for your activities you do not charge admission for any of your programs no rent is charged to you for_the_use_of the property and equipment your financial data indicated the following income donations interest eamed total income expenses _ admin cal fees charitable equipmentrepaie program support property maintenance total expenses ‘you requested an advanced ruling on your public charity status representing that you intend to solicit funds from the public in the form of gifts grants and contributions you have disclosed that you operated in connection with d until l when you transferred your remaining cash balances to an account managed by e your balance at the time of transfer was dollar_figure recognized under section c of the code operates a donor-advised_fund e is a for-profit organization that provides management services the services provided by e include but are not limited to the following ‘you terminated your account with e approximately six months later d an entity s n r a e accounting and bookkeeping receiving and receipting incoming donations writing and mailing checks for outgoing disbursements maintaining files and records administrative oversight although you stated on your form_1023 application that no grants have or will be made by you the financial data submitted subsequent to your application_for exemption shows that you are active in grant-making you state that the foundation makes grants in two ways the first way consists of the board_of directors becoming aware of organizations with purposes similar to its own the board then reviews the purposes of said organization and determines an amount to be distributed the board inquires of the potential recipient's tax-exempt status and verifies that the organization is either qualified to receive tax-deductible contributions in its own right or by virtue of its acceptance as a program under p a field of interest fund recognized as tax exempt under sec_501 of the code the second way the organization makes grants is by way of notification by h h notifies the board_of directors of a tax-exempt_organization to which he and his family would personally like to donate upon board approval h contributes the amount of his donation to you and you in turn make a contribution of the same amount to the organization identified by h according to the financial records provided from your date of incorporation through the date that you submitted your application_for tax exemption you received actual revenues of dollar_figure from disqualified persons from your date of incorporation through july of the following year you received dollar_figure in contributions from disqualified persons disqualified persons include substantial_contributor foundation_manager - an officer director trustee or an individual having powers or responsibilities similar to those of an officer director or trustee of the organization owner of more than interest of an organization that is a substantial_contributor to the foundation family members of the above spouse ancestors descendants and spouse of lineal_descendants an organization in which persons described above hold more than a interest in contributions for the period calculating your public support you racaived a total of dollar_figure test from your date of incorporation through july of the following year shows that you have only received support under a the percentages were calculated as follows public support under a b a vi and only public name year year exce sec_2 - contribution aver limitation e h l g h's family_member h's family_member h's related for-profit e l o l e l o r e l r e l e l o r e l e l e l e r o l n e f n e l c n e f n e l n e l o c limitation total a l a l a l w l a a a yota_ i public support_test under a by aitvi s s i dollar_figure idollar_figure dollar_figure public support_test under a dollar_figure your actual expenses encompassed the following property and equipment maintenance program expenses charitable_contributions administrative fees and other miscellansous and property and equipment maintenance includes lawn mowing pest control atv repair pool supplies heating and air conditioning unit maintenance painting property maintenance supplies lawn fertilizer aerating and seeding of tha property as well as the upkeep of the volleyball court frisbee golf course trampoline set and swing set also included are clean-up expenses attributable to an ice storm that damaged trees on the property from your date of for incorporation through july of the following year you have expended dollar_figure property equlpment maintenance this accounts for expenses in your first and second years as a corporation respectively program expenses include food and supplies for your m n and programs from your date of incorporation through july of the following year you expended dollar_figure accounts for corporation respectively as indicated by your listing of charitable_contributions there are regular recurring donations made to organizations as indicated by the disbursement request forms from the period when you operated under o and e one of the regular recipients r is organized under p and is associated with f the disbursement forms state attention f from your date of incorporation through july of the following year you made dollar_figure donated to r the foundation associated with f charitable_contributions accounted for and of your total annual expanses in your first and secand years as a conporation respectively of your total annual expenses in your first and second years as a on your programs this in contributions dollar_figure of which was - of your total annual and on administrative expenses dollar_figure administrative expenses include fees paid to e for their services food and supplies for board meetings printing advertising supplies thank you gifts and asset purchases includes tripod coffee ums and chafing dishes from your date of incorporation through july of the following year you expended _of which was paid to e this accounts for and corporation respectively gecause your activities are conducted on the personal_property and residence of h and you state that property and equipment maintenance_expenses are split between you and h and with hand paying approximately of property related expenses such as mowing edging trimming storm debris removal etc and of equipment related expenses such as for the of your total annual expenses in your first and second years a a pool shop garage doors atvs playground equipment etc you also state that a portion of the maintenance_expenses are performed by volunteers ‘you maintain that the property including the facilitiesyequipment available on the property is used to of the time by you and that the facilities are used personally by h their family and guests up to of the time since incorporation through the end of your second year you have conducted scheduled m events n events and o events you state that the events last hours there are m events that are multi-day events the total number of days you have used or is scheduled to use the property i sec_44 days - days in your first year and days in your second year you have not submitted all invoices for your property maintenance_expenses however you have submitted five invoices for lawn mowing an invoice for pest control an invoice for heating air conditioning maintenance an invoice for painting and upkeep two invoices for swimming poo expenses and an invoice for garage door repair according to your financial data the aforementioned invoices were paid in full by you the lawn services purchased include clean-up services mowing trimming seeding and fertilization you have purchased these services from three different companies in addition to purchasing mowing services fram j and k the sons of h and these expenses have been paid menthly since your incorporation with the exception of winter months your financial records show that you purchased other_property related_services from j and k during the winter months these services include the clean up of destroyed damaged trees as a result of an ice storm in the same month you paid dollar_figure to three of the daughters of h for housekeeping services you held two 24-hour events in that month you also paid for the installation of three new electric valves for the property's sprinkler system from your date of incorporation through july of the following year excluding the dollar_figure paid for clean-up after the ice storm you have paid dollar_figure on lawn care you have not indicated the quantity of services provided by volunteers or the amounts paid for personally by h and pest control services have been paid_by you twice since incorporation you have not provided information regarding any amounts paid for personally by h and regarding the heating and air conditioning unit maintenance you have stated that part of the unit serves property used exclusively by the organization and the rest serves the personal_residence to ensure that the organization does not pay for portion used by the personal_residence you claim that the owners pay for the annual maintenance of the entire system from time to time from your date of incorporation through july of the following year you paid dollar_figure for the repair and maintenance of the heating air conditioning unit on the property you have net provided any additional information regarding amounts paid for personally by h and i the invoice for the painting services states that the following services were provided repaint picnic area posts remove rust and repaint diving board base prime rust and paint interior cabana and elec panel remove and re-shingle playhouse roof lace hinges and repaint well house install new threshold in cabana for pool from your date of incorporation through july of the following year you paid dollar_figure for the painting and upkeep of your picnic and pool areas you have not provided any additional information regarding amounts personally paid_by h and you have stated that one of the invoices for swimming pool expenses was to repair and maintain the swimming pool after a season of heavy usage by you the other invoice was to prepare for the following season which was expected to create heavy usage from your date of incorporation through the date of the first invoice approximately two months you held nine 24-hour events from your date of incorporation through july of the following year you paid dollar_figure maintenance you have not provided any information regarding amounts personally paid_by h and with respect to the invoice for garage door repair you have stated that the garage is used to store and maintain equipment used for organizational purposes you have stated that two additional bays were added to the garage for this purpose the invoice for garage door repair states that eight doors were serviced a targe portion of your equipment maintenance_expenses consists of atv 4-wheeler repair and maintenance you have provided proof that the atvs 4-wheelers were purchased by h prior to incorporation from your date of incorporation through july of the foliowing year you paid dollar_figure for atv repair ‘additional expenses paid for by you include appreciation gifts to individuals labor for ice storm repairs a chainsaw carving at the property's entrance new swings and chains for the swing set replacement of trampoline pads frisbee golf supplies and snacks for volunteers you have also paid for property maintenance supplies an itemized list of those supplies has not been provided in addition to the aforementioned property maintenance_expenses the financial data provided for the period prior to incorporation shows that you had paid fees for the security alarm on the property and had paid to re-stock the pond to have the septic tank pumped to repair and maintain garage doors to repair two well houses and to sod and maintain the asphalt road leading to the entrance of the residence on the property you provided financial records for the two years preceding your incorporation beginning when you opened your account under d these records show monthly expense reimbursements to h these reimbursements ceased during date and resumed in the first month in which you transferred your assets to e reimbursements consist of property equipment maintenance_expenses and food and supply purchases there were two instances when h was reimbursed twice for the same expenses these reimbursements have been made to f g and h since your incorporation through july of the following year the following summarizes your contributions reimbursements and payments for services e contributed dollar_figure reimbursed paid to spouse for services s contributed reimbursed appreciation dinner gift hand contributed reimbursed paid to children for services paid to f's program under p u o n a o r o o p law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net earings of which inures to the benefit of any private_shareholder_or_individual sec_509 of the intemal revenue code provides that a private_foundation is a domestic or foreign organization described in sec_501 c other than an organization described in sec_509 a a and a p l pension_protection_act of sec_1231 provides for the taxation of a distribution made from a donor-advised_fund to any natural_person or to any other person if such distribution is for any purpose other than one specified in sec_170 b or the sponsoring_organization does not exercise expenditure_responsibility with respect to such distribution in accordance with sec_4945 sec_1 a -1 c of the income_tax regulations states the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization section big_number c -1 a of the income_tax regulations states in order to be exempt as an organization described in sec_501 c an organization must be both organized and operated exclusively for one or more of the purposes specified in such section meat either the organizational or operational_test it is not exempt if an organization fails to sec_1 c -1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c of the code an organization will not be so regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose sec_1 c -1 c of the income_tax regulations provides that an organization is not thus to meet the requirement of this subdivision itis operated exclusively for ane or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 i of the income_tax regulations states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest necessary for an organization to establish that it ‘s not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the income_tax regulations states that the term charitable is used in its generally accepted legal sense and includes advancement of religion and combating juvenile delinquency sec_1 c -1 d of the income_tax regulations states that educational activities are defined as being the instruction or training of an individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community revrul_70_186 1970_1_cb_129 held that a nonprofit organization formed to preserve and improve a lake used extensively as a public recreational facility qualifies for exemption under sec_501 of the code revrul_78_85 1978_1_cb_150 held that a nonprofit organization with membership open to the general_public that was formed by residents of a city to help preserve beautify and maintain a public park located in the city and whose support is derived from membership dues and contributions from the general_public is operated exclusively for charitable purposes and qualifies for exemption under sec_501 of the code revrul_75_286 1975_2_cb_210 held that a nonprofit organization with membership limited to the residents and business operators within a city block and formed to preserve and beautify the public areas in the block thereby benefiting the community as a whole as well as enhancing the members’ property rights will not qualify for exemption under section c of code in benedict 46_tc_47 exemption was retroactively revoked from a corporation organized to conduct the dredging of certain waterways it was held that the corporation was organized and operated primarily for the benefit of those persons owning property adjacent to the waterways dredged rather than for public or charitable purposes american campaign academy v commissioner t c no dollar_figure t c the court ‘stated that when an organization operates for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the organization by definition does not operate exclusively for exempt purposes inc in better business bureau of washington d c u s big_number the supreme court held that ‘the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of number or importance of truly exempt purposes in old dominion box co v united_states 477_f2d_344 cir cert_denied 413_us_910 the court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose us v in manning association v commissioner t c no descendants of an early new england settler william manning formed the association the association acquired a dwelling house which had been built by a grandson of william manning the association renovated the house gave it the name the manning manse and furnished it with colonial artifacts donated by family members the association built an extensive addition to the manning house as well as a large parking lot and leased the premises to an unrelated party for the operation of restaurant the restaurant used the historic character of the house in attracting patronage the court found that the association's annual meeting was in reality a family reunion the association was directed toward promoting family pride and providing family members with an opportunity to share and receive news the court acknowledged that the association's activities did further educational_purposes to same degree nonetheless the court concluded that personal_interest and nonexempt family ourposes motivated the association’s activities to a ‘substantial degree and therefore the association did not qualify for tax exemption under sec_504 c of the code a newsletter published by in 70_fedclaims_782 a donor-advised_fund was held to not be exempt under sec_501 because their earnings inured to the benefit of a founding board member the organization's donors and agents of related for-profit companies the organization's eamings inured to the benefit of its donors because several donors established accounts through their own contributions and received same of their contributions back in the form of reimbursements in 82_tc_18 the court denied a petition for declaratory_judgment that the organization qualified for exempt status as a church in addition to evidence of a pattem of tax-avoidance the court noted a failure to respond completely and candidly at the administrative level information or questions are relevant in a determination process it cited a number of declaratory relief actions that upheld adverse rulings by the service because of the failure of the applicants to provide full and complete information on which the service could make an informed decision an organization may not declare what 74_tc_531 held that when an applicant's operations provides an obvious opportunity for abuse of the claimed tax-exempt status it calls for open and candid disclosure of all facts bearing upon petitioner's organization operations and finances so that the court should it uphold the claimed exemption can be assured that it is not sanctioning an abuse of the revenue laws if such disclosure is not made the logical inference is that the facts if disclosed would show that petitioner fails to meet the requirements of sec_501 in the 76_tc_380 a not-for-profit corporation owns and operates a mountain lodge that it characterizes as a religious retreat facility the lodge makes available to its guests numerous activities religious recreational and sacial none of which are regularly scheduled or required the religious activities revolve around individual prayer and contemplation with optional daily devotions and occasional sunday services available fo the guests the recreational and sociai activities are those of the usual vacation resort the record does not show the extent to which the guests participated in any of the activities religious or otherwise itwas held that the organization did not meet its burden to establish that it was operated exclusively for religious or other exempt purposes within the meaning of sec_504 c of the code application of law section c of the code sets forth two main tests for qualifying for exempt status an organization must be organized and operated exclusively for purposes described in sec_504 to satisfy the organizational_test the organization must have specific language in its organizing document you meet the organizational_test to satisfy the operational_test you must be operated exclusively for one or more exempt purposes described in sec_501 of the code an organization will be regarded as it engages primarily in activities ‘operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 c of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose you are dissimilar to the organizations described in revenue rulings and in the sense that you not engaged in preserving or maintaining public property rather you are similar to the organizations described in revrul_75_286 and in benedict ginsberg and adele w ginsberg supra in that your property maintenance is limited to the property of your board members h and the maintenance of which is not useful and beneficial to the general_public as a whole similar to the organization described in american campaign academy supra by acting as a vehicle to facilitate tax-deductible property maintenance you are operating for the benefit of your creator and his family_expenses such as landscaping pest control and tree removal services on the property following an ice storm are expenses that h and his family would have had to pay regardless if the you were operating on the property or not thus your payment of property maintenance_expenses represents the payment of personal expenses on behalf of your board members h and resulting in prohibited inurement under sec_501 of the code as in better business bureau and old dominion box co supra you have shown that you operate for the benefit of the your creators and incorporaters which is a substantial non-exempt purpose you are similar to the organization described in manning association v commissioner supra in that personal_interest of your founders and nonexempt family purposes mofivate your activities to a substantial degres your founders incorporators stand to gain substantially from your payment of their personal properly maintenance and equipment expenses with the passage of p l pension_protection_act of sec_1231 you ceased your pattem of making reimbursements to h through your operations under d as the reimbursements would have been taxable_expenditures the fact that the reimbursements resumed in the first month in which you were no lnger operating as a donor-advised_fund under d showed the importance of this type of transaction to you you are remarkably similar to the ‘organization described in new dynamics foundation supra your principal donors h and contributed their own funds to you and received some of their contributions back in the form of reimbursements and payment of property maintenance_expenses your earnings inure to the benefit of h and as you have not substantiated or shown that the property maintenance_expenses paid_by you are attributable to you your earnings inure to the benefit of h with respect to employment of members of the h's family for the property maintenanoe you have not shown that the expenses paid_by you were anything other than payment of personal expenses on the maintenance of the private residence of hand your failure to respond completely and candidly to the questions on the form_1023 application makes you similar to the organization described in national association of american churches and bubbling well church of universal love supra as in bubbling well church of universal love supra and national association of american churches supra with your reluctance to disclose pertinent facts in your application_for exemption it could be inferred that those facts if disclosed would show that you fail to meet the qualifications of sec_601 c of code your activities are very similar to those of the schoger foundation supra in your original application you referred to one of your programs as a retreat similar to the schoger foundation supra you have supplied quests with numerous aotivities primarily recreational and sccial the administrative record demonstrates your lack of organized or restructured activities to further educational or religious goals although you claim that your programs are religious in nature your schedule of events clearly shows that the majority of time spent by guests at your facility is considered free time a time when visitors may use the recreational facilities at their leisure your website markets your programs as a time for great fun and fellowship supporting that your activities are substantially social in nature rather than religious or educational while your and m programs combat juvenile delinquency for the youth participants the programs are not limited exclusively to youth you hava not shown how the m and n programs are otherwise religious or educational by supplying participants with primarily social and recreational faclities your programs further a substantial social purpose furthermore a substantial portion of your support is received from disqualified persons you have not shown that you can reasonably be expected to meet the public support_test to bs classified as a public charity even if you were to ba granted recognition of tax exemption under sec_501 of the code you should be classified as a private_foundation as defined in sec_509 of the code applicant's positio its your position that the amounts paid for property and equipment maintenance were fair and based on the amount of time the property is used by you you claim that your activities are religious in nature service response to appl 's positi hence you have not substantiated that the properly and your claim that the amounts paid for property and equipment maintenance are fair and reasonable has not been substantiated because you are operating on the private resident of h and his family certain expenses such as landscaping pest control and tree removal and clean- up services following an ice storm are expenses that h and his family would have had to incur regardless if you were operating on the property or not these expenses are incurred independent of your operations equipment maintenance_expenses are ordinary and necessary expenses of your operations moreover even if some expenses could be attributed to your activities based on the limited number of events held annuallly you have not substantiated your assertion that you use the facllties equipment to percent of the time nor have you substantiated how the payment of t070 percent of the expenses associated with said facilties equipment is reasonable we hold that you do not meet the requirements for tax exemption under sec_501 c of the code because you serve a private rather than a public interest as provided in sec_1 c - a of the income_tax regulations foundersfincorporators in contravention of sec_501 of the cade activities and programs serve a substantial social purpose rather than an exclusive religious or charitable purpose your earnings inure to the benefit of your moreover your conclusion based on the facts provided above we hold that you do not meet the requirements for tax you have not shown that the property exemption under sec_501 of the code maintenance_expenses you paid to maintain the property owned by h and and reimbursement to hand were ordinary and necessary expenses you have not demonstrated that the payment of property maintenance_expenses and reimbursement of expenses to your board members do not result in inurement you have not met your burden that you are formed to serve a public rather than a private purpose additionally your activities serve a substantial social purpose rather than an exclusively educational religious or charitable purpose therefore you do nat meet the requirements for recognition of tax exemption under sec_501 of the code even if you were to be granted recognition tax exemption under sec_501 of the code you should be classified as a private_foundation as defined in sec_509 of the code as you have not shown that you can reasonably be expected to meet the public support_test to be classified as a public charity ‘you have the right to file protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to you can find more information about the role of the appeals_office in our appeals_office publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include the organization's name address and employer_identification_number a statement that the organization wants to appeal the determination ‘the date and symbols on the determination_letter a statement of facts supporting the organizations position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired e a e a the statement of facts item must be dectared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete ‘your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be inoluded stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attamey certified_public_accountant or an individual enralled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeai pracess you must file a proper power_of_attorney form_2848 pawar of attomey and declaration of representative if you have nat already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal a8 a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district gourt of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs hf you do not intend to protest this determination you de not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and ather matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh attn internal_revenue_service eo determinations quality assurance main street room cincinnati oh attn ‘you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the parson identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
